DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: In line 11, the recitation “can be” should be “is”.
Claim 2 is objected to because of the following informalities: In line 5, the recitation “so that it” should be “and”.
Claim 3 is objected to because of the following informalities: In lines 1-2, the recitation “is arranged in a distance with respect to” should be “establishes a distance between”. In line 3, the recitation “corresponding first or second storage compartment” should be “one of the first or second storage compartments”. 
Claim 4 is objected to because of the following informalities: In line 2, the recitation “corresponding” should be deleted.  
Claim 7 is objected to because of the following informalities: In line 1, the recitation “an angular” should be “the clamping”. 
Claim 10 is objected to because of the following informalities: In line 2, the recitation “the pull-out” should be “a pull-out”.   
Claim 13 is objected to because of the following informalities: In line 5, the recitation “so that it” should be “and”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
With respect to claim 4: See Applicant’s Fig. 2. There are two connecting elements 56 and 57, oppositely disposed.
In claim 4, the recitation “the connecting element in an assembled state is arranged adjacently to an inside of the corresponding front wall and the rear wall” requires one of the connecting elements 56/57 to be arranged adjacent to both the front wall and the rear wall of a storage compartment 1/2. Based on the disclosure, it does not appear that the claimed conditions are possible, thereby rendering the claim indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0197121 A1 (Knight).
With respect to claim 1: Knight discloses a cabinet pull-out (storage unit 20/20A) comprising a first storage compartment (one of the two modules 22/22A/20A/20B) and a second storage compartment (the second module 22/22A/20A/20B) and a pull-out frame (frame 21/21A), the pull-out frame connecting the first storage compartment to the second storage compartment, wherein the first and second storage compartments each are provided with a base (horizontal wires forming a floor), the pull-out frame being provided with a carrier element (upright 26) arranged substantially rectangularly to the base of the corresponding storage compartment (floors of modules 22/22A/20A/20B are horizontal, upright 26 is vertical), wherein the carrier element extends from the first storage compartment to the second storage compartment, wherein each of the first and second storage compartments is provided with a front wall (front wall formed by wires and connectors 45, when used) and a rear wall (rear wall formed by wires and connectors 45, when used) and two side walls (side walls formed by wires and the glides 23 attached thereto), wherein each of the side walls extends between the front wall and the rear wall, wherein the carrier element is attached to an external side of the rear wall or to one of the side walls (upright 26 attaches to glides 23), wherein a loose storage compartment (translucent tray 63 of Fig. 14) can be detachably coupled to one of the first or second storage compartments (using feet 62).
With respect to claim 8: The transitional phrase in claim 1 is “comprising”, which is open to unrecited claim elements. One of the uprights 26 meets the claimed “single carrier element”. Any remaining uprights 26 are interpreted as unrecited elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0197121 A1 (Knight) as applied to claim 1 above, and further in view of WO 00/78187 A2 (Chadwick).
With respect to claim 2: See Knights Figs. 3-5 and [0033]. The plurality of inserts 55, which includes the tray 63 of Fig. 14, have feet 58 that snap-fit onto wires of the modules. Feet 58 are capable of rotating on their wire supports so the inserts 55 can be repositioned in different orientations. Two inserts can be alternatively placed in a transverse orientation (Fig. 3) or a front-to-rear orientation (Fig. 4).
Chadwick Fig. 9 shows a tray 160 that is detachably mounted on top of a wire or mesh shelf 164. The downwardly extending sides 162 of the tray 160 have a bead 168 on the distal end thereof. The bead 168 engages in a slide 172 mounted on the shelf 164.
Chadwick page 11 teaches that the tray 160 or the shelf 164 can include a catch formation (not shown) of any appropriate type which prevents the tray from accidently being pulled off the shelf. 
Chadwick’s tray 160 is similar to Knights’ inserts 55. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adapt Chadwick’s tray 160 for mounting in Knights’ invention, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a combination because the tray 160 affords a different structure and/or type of storage than the plurality of Knights’ inserts 55.
In the combination, it is obvious to put a plurality of Knights’ feet 58 on the downwardly extending sides 162 of the tray 160, so that the tray 160 is capable of being mounted to and reoriented on the wires of the modules in the same way as Knights’ inserts 55. In the combination, the feet 58 allow for reorienting the tray 160, and the tray 160 can be oriented in a front-to-rear orientation similarly to Knights’ inserts 55.
Chadwick’s tray 160 is not shown in perspective view. Chadwick Fig. 9 shows a sectional view of tray 160. Chadwick Fig. 9 depicts an undulating base, two sides 162, and a rear wall. The sectional view precludes Fig. 9 from showing the front wall of the tray 160.
However, it is obvious for the tray 160 to be shaped similarly to Knights’ tray 63, but with an undulating base (as in Chadwick Fig. 9) instead of the planar base shown in Knight Fig. 14. Such a tray 160 has four sides, similarly to Knight’s tray 63.
Such a tray 160 being in the front-to-rear orientation makes obvious, as claimed, wherein the loose storage compartment is provided with a base (undulating bottom wall) and a front wall (one of the sides 162 in Chadwick Fig. 9), a rear wall (the other side 162 in Chadwick Fig. 9) and two side walls extending from the front wall and the rear wall, which laterally delimit the base and protrude beyond the base on its upper side (similarly to Knight Fig. 14), wherein the front wall and the rear wall each are provided with a connecting element (the portions of sides 162 extending below the undulating base and the feet 58 thereon) which extends below the base so that it protrudes beyond a bottom of the base.
With respect to claim 3: Chadwick does not specify the measure of the distance between the undulating base of tray 160 and the shelf 164. It appears to be a distance that is not overly large. Combining Knights’ feet 58 with the sides 162 of the tray 160, as in the rejections above, may or may not alter that distance. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the distance in a range of 5 cm up to and including 30 cm (1.97 in. up to and including 11.81 in.), because it has been held that the change in size of a component is within the level of ordinary skill in the art and because it appears that Chadwick’s tray 160 may already form a distance in or very close to that range. 
With respect to claim 4: “Adjacent”, by definition, means “not distant; nearby; or immediately preceding or following”. 
In the combination, it is obvious to have Chadwick’s tray 160 mounted in Knights’ module such that one of the sides 162 of the tray is not distant from and/or nearby to the front wall or the rear wall of Knights’ module. 
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the tray 160 bigger, because it has been held that a change in size of a component is within the level of ordinary skill in the art.
One would be motivated to make such a modification in order to hold larger and/or more items.
Such a modification makes obvious having one side 162 adjacent to the front wall of the module, and having the other side 162 adjacent to the rear wall of the module. 

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0197121 A1 (Knight) as applied to claim 1 above, and further in view of US 4,782,960 (Mavrakis).
With respect to claims 9-11: Knights’ modules are shown as wire baskets substantially constructed from bent wire. However, Knight [0032] teaches that the modules could be made of other material than wire and still be within the scope of the present invention. 
Mavrakis discloses an adjustable divider 10 for use with a shelf or a drawer of a file cabinet. The base 20 of the shelf or drawer is provided with a notch that the divider 10 rides in. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Knights’ module to have a solid base with a notch, like Mavrakis’ base 20, and to put Mavrakis’ divider 10 in the notch, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to provide a different type of insert than Knights’ inserts 55. Further, the adjustability of the divider 10 in the notch is desirable because it allows faster and easier adjustment than Knights’ feet.
In the combination, the notch makes obvious the “groove” defined in claims 9-11. It is obvious for the notch to run in the front-to-back direction of the module, to thereby allow front-to-back positional adjustment of each divider 10.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0197121 A1 (Knight) in view of US 4,782,960 (Mavrakis) as applied to claim 9 above, and further in view of WO 2018/007286 A1 (Meyer).
With respect to claim 12: Meyer discloses a storage compartment 1 that is folded from a blank of sheet metal. The suspension devices 13 of the storage compartment 1 fix the compartment 1 to a frame at any height. The frame is designed as a cabinet pull-out (Meyer [0040]).
As mentioned above, Knight [0032] teaches that the modules could be made of other material than wire and still be within the scope of the present invention. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form Knights’ modules according to the construction of Meyer’s storage compartment 1, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification because Meyer [0009] teaches the folded construction allows production in the simplest way, with a few steps.
See Meyer Figs. 1 and 3. Meyer makes obvious, as claimed, “wherein the base (base part 2) is provided with a rear edge, a front edge and a first side edge connecting the front edge and the rear edge and a second side edge connecting the front edge and the rear edge, wherein a recess (at suspension device 13) is formed between the front edge and the rear edge”.
In the combination, Mavrakis’s notch makes obvious, as claimed “wherein the groove extends between the front edge to the rear edge”. Regarding the claimed “recess” being “in a region of the groove”, both Mavrakis’ notch and Meyer’s suspension device 13 are depicted towards the right sides of their apparatuses. In the combination, it is obvious for the notch and suspension device 13 to be near each other (“in a region of” as claimed) on the right side of the module. 

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0197121 A1 (Knight) in view of WO 00/78187 A2 (Chadwick).
With respect to claim 13: By making the same combinations/modifications as in the rejections of claims 2-4 above, Knight in view of Chadwick makes obvious a loose storage compartment (Chadwick’s tray 160, as modified to be mounted in Knights’ module) for a cabinet pull-out (Knights’ storage unit 20/20A), wherein the loose storage compartment is provided with a base (undulating base in Chadwick Fig. 9) and a front wall (one of the two sides 162 when tray 160 is mounted in the front-to-rear orientation), a rear wall (the other of the two sides 162 when tray 160 is mounted in the front-to-rear orientation) and two side walls extending from the front wall and the rear wall, which laterally delimit the base and project beyond the base (similarly to Knight Fig. 14), wherein the front wall and the rear wall are provided each with a connecting element (the portions of sides 162 extending below the undulating base and the feet 58 thereon) which extends below the base so that it protrudes beyond a bottom of the base.
With respect to claim 14: In the combination, Knights’ feet 58 or Chadwick’s bead 168 make obvious the claimed “clamping element”. Feet 58 clamp onto the wires of the module. Bead 168 is clamped onto by the feet 58.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0197121 A1 (Knight) in view of WO 00/78187 A2 (Chadwick) as applied to claim 14 above, and further in view of GB 662108 A (Posner).
With respect to claim 15: In the rejections above, Chadwick’s bead 168 is clamped onto by the feet 58 similarly to how the bead 168 is clamped onto by part 172 in Chadwick Fig. 9.
Posner Fig. 2 details connecting structure for parts of a drawer insert. A projection 21 extends at an angle from strip 19, and a hook 22 extends from the strip 19. The projection 21 and hook 22 engages two of the holes 15-18 in rail 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Posner’s connecting structure instead of the bead 168, as the substitution of one known element for another yields predictable results to one of ordinary skill in the art. It is obvious to switch one known snap-fit connector for another. 
While Posner does not specify at what angle the projection 21 extends from the strip 19, it appears that Posner’s projection 21 projects from the strip 19 at a similar angle as Applicant’s clamping element 59 projects from the connecting element 56 or 57. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the projection 21 extend at an angle up to and including 10 degrees, because it appears that is already how the projection 21 is configured. Slightly varying the angle of the projection 21 is obvious and within the level of ordinary skill in the art, and further makes obvious the claimed “up to and including 10 degrees”.
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637